Citation Nr: 0519789	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  02-03 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.     

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision in 
which the RO, inter alia, denied service connection for a 
right knee disability.  In February 2002, the veteran filed a 
notice of disagreement (NOD), and the RO issued a statement 
of the case (SOC) later in February 2002.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2002.  

In November 2002, the Board determined that further 
evidentiary development of the claim was warranted and 
undertook such development pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002) and Board procedures then in effect.  

Later, however, the provision of 38 C.F.R. § 19.9 purporting 
to confer upon the Board jurisdiction to adjudicate claims on 
the basis of evidence developed by the Board, but not 
reviewed by the RO, was held to be invalid.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs 
(Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in July 
2003, the Board remanded to the RO the issue on appeal for 
accomplishment of the actions directed by the Board.  
Thereafter, following completion of the requested 
development, the RO continued its denial of the veteran's 
claim (as reflected in the July 2004 supplemental SOC 
(SSOC)), and returned this matter to the Board.  

In December 2004, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his appeal on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2004).

Later in December 2004, the Board again remanded the 
veteran's claim to the RO for additional action.  Following 
completion of the requested action, the RO continued its 
denial of the veteran's claim (as reflected in the May 2005 
SSOC), and returned this matter to the Board.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran has asserted, and has submitted a "buddy" 
statement supporting, the occurrence of an injury to the 
right knee during service.

3.  The only competent evidence on the question of a medical 
nexus between a claimed right knee disability and service 
weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West  2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In this regard, through June 2001 and February 2005 notice 
letters, a February 2002 SOC, and July 2004 and May 2005 
SSOCs, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2001 and February 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Further, the RO requested that the veteran submit any 
evidence in his possession that would help support his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As indicated above, the four 
content of notice requirements are met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran both 
before and after the January 2002 rating action on appeal.  
The Board finds that the lack of full, pre-adjudication 
notice in this case does not, in any way, prejudice the 
veteran.  In this regard, the Board points out that the Court 
has also held that an error in the adjudicative process is 
not prejudicial unless it "affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this case, any delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after notice was provided.

As indicated above, the February 2002 SOC in addition to the 
July 2004 and May 2005 SSOCs notified the veteran what was 
needed to substantiate his claim and also identified the 
evidence that had been considered with respect to his claim.  
Furthermore, in the June 2001 and February 2005 notice 
letters, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claim.  After the notice 
letters, SOC, and SSOCs (to include the Board's July 2003 and 
December 2004 remands), the veteran was afforded an 
opportunity to respond.  The veteran has not identified any 
medical treatment providers from whom he wishes the RO to 
obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claim.  The veteran's service medical records are not 
available for review, as they have been reportedly destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  However, the RO has received 
and associated with the claims file a "buddy" statement 
from a soldier who served in the veteran's unit at the time 
of the claimed right knee injury, as well as identified 
private medical records from Kaiser-Permanente.  Also, the RO 
has arranged for the veteran to undergo VA medical 
examinations in connection with his claim; the reports of 
those examinations are of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing evidence pertinent 
to the claim on appeal that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim on appeal is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

As noted above, the veteran's service medical records 
apparently have been destroyed as the result of a fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  In this case, however, the veteran has reported 
that he was not treated in service following a claimed injury 
to his right knee.  Thus, the veteran's service medical 
records are not necessarily relevant to his claim on appeal.  

Medical records from Kaiser-Permanente reflect the veteran 
underwent right total knee arthroplasty in September 1990 due 
to degenerative joint disease of the right knee.  

In a June 2001 "buddy" statement, from [redacted]
indicated that he and the veteran served together in the same 
unit during World War II, and that while both were in 
England, the veteran injured his knee while handling a 96-
pound artillery shell.  Mr. [redacted] also noted that both he 
and the veteran were in the 190th F.A. (field artillery) 
Group, 200th Bn (battalion).  

The report of a November 2001 VA examination reflects the 
veteran's report that, while in England in 1943, he twisted 
his right knee when he was carrying a 90-pound ammunition 
cartridge to a storage building.  The veteran indicated that 
he did not seek medical treatment for the injury.  The 
examiner noted the veteran's treatment history and reported 
the veteran's post-service right knee arthroplasty.  
Following a clinical evaluation of the right knee, the 
diagnosis was right total knee arthroplasty.  

The report of a May 2004 VA examination reflects the 
examiner's review of the claims file and the veteran's 
reported history regarding his right knee.  Following a 
clinical evaluation of the veteran's right knee, the examiner 
opined that:

There is no [service] medical record available 
which states the [veteran] had a right knee 
injury.  It would be mere conjecture to assume 
that the [veteran's] current total knee was a 
direct result of an injury that may have 
happened.  Given objective criteria, it is not as 
likely as not that the [veteran's] current 
disability and resultant knee arthroplasty were 
the direct result of an injury sustained in the 
military as there is no record of an injury 
sustained in the military.  In addition, the 
veteran indicated that no treatment was rendered 
at the time that the injury occurred.   

The report of a May 2005 VA examination reflects, in 
particular, the veteran's reported history that the injury to 
his right knee in service occurred as a result of his right 
knee twisting and buckling with resulting pain.  The knee 
reportedly healed and after that the right knee didn't bother 
the veteran for the next 40 years unless he re-twisted the 
knee or had another buckling or twisting event that would re-
aggravate the right knee.  Following clinical evaluation and 
review of the claims file, to include the "buddy" statement 
from Mr. [redacted], the examiner opined:

It is more likely that the [veteran] had knee 
problems because of recurrent knee trauma over 
the ensuing 40 [plus] years, subsequent to 
military service which finally have [sic] 
resulted in a degenerative knee leading to his 
knee replacement.  I do not think that even if he 
did have an injury in the military, that injury 
in and of itself, is significant enough to have 
caused problems 40 [plus] years later.  
Certainly, if he had a significant injury to his 
knee in the military, he would have had problems 
with his knee requiring intervention much earlier 
than 40 year[] later and there would be medical 
record documentation to support same.  Thus, is 
it [sic] not likely, (not as likely as not that) 
the veteran's claimed knee condition/injury is a 
function of any event that occurred in military 
service.  

In this case, the veteran and a former service comrade have 
asserted the occurrence of right knee injury in service, and 
the evidence establishes that the veteran currently suffers 
from a right knee disability.  Nonetheless, the claim for 
service connection currently under consideration must be 
denied.  There is no medical evidence whatsoever of a medical 
relationship between any current right knee disability and 
any incident of the veteran's active military service.  
Rather, as indicated above, the only medical opinion evidence 
on that question weighs against the claim, and neither the 
veteran nor his representative has alluded to the existence 
of any contrary evidence (i.e., one that actually establishes 
a nexus between current right knee disability and the alleged 
in-service injury).  

The Board does not doubt the sincerity of the veteran's 
beliefs that his current right knee disability is medically 
related to his military service.  However, as a layperson 
without the appropriate medical training and expertise, the 
veteran simply is not competent to provide a probative (i.e., 
persuasive) opinion on a medical matter, such as whether 
there exists a medical nexus between a current right knee 
disability and any incident of service, to include injury 
sustained therein.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  For these reasons, 
the veteran's own report of the etiology of his condition has 
no probative value.  

Under these circumstances, the claim for service connection 
for a right knee disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of 
the, the benefit-of-the-doubt doctrine; however, as the 
preponderance of the competent evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).   


ORDER

Service connection for a right knee disability is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


